The complaint alleges' that on December 19, 1917, the defendant bank, at New York city, “ received and collected for the use and benefit of the plaintiffs from or through Helsingfors Aktiebank, Helsingfors, Finland,” the sum of $25,000 which “ defendant promised to pay to the plaintiff,” but failed to do so, although duly demanded. Judgment and order denying plaintiffs’ motion for the issuance of a commission unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.